DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 6201387, of record) in view of Markowitz (US 2009/0262980).
Regarding claim 1, Govari discloses a composite planarity member for a medical device (1:16, “medical probe”) comprising: a planarity member formed as an elongated, planar, rectangular shape, wherein the planarity member is configured to maintain a planarity of the medical device (Figs. 1 and 2 show a “composite planar member”; Fig. 6 show that the member is elongated, planar, rectangular, and projects); and a tracking sensor coupled to the planarity member (6:35-50: “sensor coil 10”).  Govari does not explicitly disclose that the planarity distal projection is configured to fit within and couple to a tip electrode.  However, Markowitz teaches that a tracking device, such as a coil, may be formed at a tip electrode or any appropriate location within the catheter ([0289]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the catheter integration of Markowitz to the coil of Govari, as to provide an appropriate integration of a tracking device within a catheter.
Regarding claim 2, Govari discloses that the tracking sensor comprises a flat coil (6:50-51, “flat piece”).
Regarding claim 3, Govari discloses that the flat coil comprises an electrical trace (7:1, “photolithographic coils 32”).
Regarding claim 4, Govari discloses that the flat coil further comprises a first trace layer and a second trace layer (Fig. 2 shows traces for each “layer 18”).
Regarding claim 5, Govari discloses that the flat coil further comprises a micro-via and wherein the micro-via electrically couples the first trace layer to the second trace layer (6:61-62, “Spirals 12 of different layers are connected at vias 22, as is known in the art”).
Regarding claim 6, Govari discloses that the flat coil further comprises a first coil connection pad and a second coil connection pad and wherein the micro-via is disposed between the first coil connection pad and the second coil connection pad (Fig. 2 shows first and second layers of substrate which constitute as a coil connection pad, a via being disposed between two layers of the substrate).
Regarding claim 7, Govari discloses that the second trace layer overlays the first trace layer (Fig. 2, 6:39, “plurality of layers 18”).
Regarding claim 8, Govari discloses that the first trace layer comprises at least two rectangularly shaped portions and wherein the second trace layer comprises at least two rectangularly shaped portions (Fig. 2 shows rectangularly shaped portions, 6:39, “plurality of layers 18”).
Regarding claim 11, Govari discloses a third trace layer, wherein the third trace layer is configured to electrically couple the flat coil to a proximal end of the composite planarity member.
Regarding claim 12, Govari discloses that the planarity member comprises a non-susceptible material (6:43-44, “substrate 14 of an electrically insulating material” - the insulating material is not susceptible to conductivity).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 6201387, of record) in view of Markowitz (US 2009/0262980), as applied to claim 8 above, in view of Guggenberger (US 2017/0035311, of record).
Regarding claim 9, neither Govari nor Markowitz explicitly disclose a stiffener layer coupled to the planarity member.  However, Guggenberger teaches a stiffening element for use inside an element within a catheter ([0043]: “stiffening element 38”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the stiffening element of Guggenberger to the device of Govari and Markowitz, as to provide a common manner of adding rigidity to a planar structure.
Regarding claim 10, neither Govari nor Markowitz explicitly disclose that the stiffener layer comprises a window and a pair of conductive members coupled to the flat coil within the window.  However, Guggenberger teaches a stiffening element for use inside an element within a catheter ([0043]: “stiffening element 38”).  One having ordinary skill would have appreciated that a stiffening element may be structurally molded to a number of shapes including a window.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the stiffening element of Guggenberger to the device of Govari and Markowitz, as to provide a common manner of adding rigidity to a planar structure.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Govari (US 6201387, of record) in view of Verard (US 2004/0097805, of record).
Regarding claim 13, Govari discloses a catheter (8:4, “Fig. 7 shows a catheter 70”); a catheter body comprising a lumen (8:10, “insertion tube 74”); and a composite planarity member comprising a planarity member and a flat coil coupled to the planarity member, wherein the composite planarity member is disposed within the lumen of the catheter body (8:8-10, “Coil assembly 72 is preferably a miniature assembly, similar to assembly 30 or 31”).  Govari does not explicitly disclose a tip electrode that is coupled to the catheter or that a pull wire extends from a proximal portion of the catheter body and that the pull wire is coupled to the composite planarity member.  However, Verard teaches a tracked catheter ([0080]: “electromagnetic tracking system 44”) that has a tip electrode ([0088]: “catheter 52 further includes electrode conductors 126 and an electrode tip ring 128”).  Verard also teaches that a pull wire extends from a proximal position towards a distal end to control and guide a distal tip of the catheter ([0088], [0089]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tip electrode and pull wire of Verard to the device of Govari, as to provide additional physiological sensors near the catheter’s tip and steering control of the distal end of the catheter.
Regarding claim 14, Govari discloses a sensor disposed within the ulmen of the catheter body (8:8-10, “Coil assembly 72 is preferably a miniature assembly, similar to assembly 30 or 31”).
Regarding claim 15, Govari discloses that the sensor is disposed off a longitudinal axis of the catheter body (Fig. 7: “assembly 72” is off the longitudinal axis).
Regarding claim 16, Govari discloses that the sensor is a coil (6:35, “sensor coil 10”).
Regarding claim 17, Govari does not explicitly disclose at least one ring electrode coupled to an outer surface of the catheter body.  However, Verard teaches a tracked catheter ([0080]: “electromagnetic tracking system 44”) that has a ring electrode at its tip ([0088]: “catheter 52 further includes electrode conductors 126 and an electrode tip ring 128”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the tip electrode of Verard to the catheter of Govari, as to provide additional specialized physiological sensors near the catheter’s tip.
Regarding claim 18, Govari discloses that a tracking sensor comprises a flat coil (6:50-51, “flat piece”).
Regarding claim 19, Govari discloses a catheter (8:4, “Fig. 7 shows a catheter 70”) comprising: a catheter body comprising a lumen (8:10, “insertion tube 74”); a composite planarity member comprising a planarity member and a tracking sensor coupled to the planarity member, wherein the composite planarity member is disposed in the distal portion and within the lumen of the catheter body, wherein the composite planarity member is configured to maintain the distal portion of the catheter shaft within a plane when the distal portion of the catheter shaft is deflected (Fig. 7; 8:8-10, “Coil assembly 72 is preferably a miniature assembly, similar to assembly 30 or 31”).  Govari does not explicitly disclose a tip electrode that is coupled to the catheter, a handle that is coupled to a proximal end of the catheter body, or a pull wire coupled proximally to the handle and distally to the composite planarity member.  However, Verard teaches a steered ([0072]: “catheter 54 is also generally a steerable catheter”) and tracked catheter ([0080]: “electromagnetic tracking system 44”) that has a tip electrode ([0088]: “catheter 52 further includes electrode conductors 126 and an electrode tip ring 128”).  Verard also teaches a handle ([0019]: “a handle at the proximal end”) and a pull wire that extends from a proximal position towards a distal end to control and guide a distal tip of the catheter ([0088], [0089])  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the steering and the tip electrode of Verard to the catheter of Govari, as to provide physiological sensors to a navigated catheter and steering control of the distal end of the catheter.
Regarding claim 20, Govari discloses that a tracking sensor comprises a flat coil (6:50-51, “flat piece”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793